IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                      May 15, 2008
                                     No. 07-11179
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


OSAMA ‘SAM’ ODEH
                                                                       Plaintiff-Appellant
v.
MATTHEW ORWIG, in personal capacity; RICHARD
ROPER, in personal capacity; THOMAS GIBSON, in
personal capacity; PAUL STICKNEY, in personal capacity;
WILLIAM G STEWART, II, in personal capacity; JOHN R
POSEKER, in personal capacity; ALBERTO R GONZALEZ,
in personal capacity; JAMES E KINKEADE, in personal
capacity; A JOE FISH, in personal capacity
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                       for the Northern District of Texas
                                  (4:07-CV-270)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Affirmed. See Rule 47.6.
       Plaintiff-Appellant Odeh is cautioned that any further efforts to

continue, prolong, or otherwise maintain this or any other action arising from

or connected with the facts underlying the instant appeal could, and likely


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
will, result in the imposition of sanctions for frivolous appeals and

maintaining baseless, meritless, and contumacious litigation.




                                      2